          Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 1 of 20
                                                                             I 1111111111111111 1111111111 1111111111 lllll 111111111111111 111111111111111111
                                                                                                                   US010754882B2


c12)   United States Patent                                                              (IO)     Patent No.:     US 10,754,882 B2
       Gholap et al.                                                                     (45)     Date of Patent:      Aug. 25, 2020

(54)   METHOD OF RETRIEVING INFORMATION                                            (52)       U.S. Cl.
       FROM A HEALTH REPORT THROUGH A                                                         CPC              G06F 1613334 (2019.01); G06F 16124
       MACHINE ASSISTED INTERROGATION                                                                    (2019.01); G06F 161313 (2019.01); G06F
       PROCESS                                                                                       161338 (2019.01); G06F 1613329 (2019.01);
                                                                                                   Gl0L 15118 (2013.01); G16H 10160 (2018.01)
(71)   Applicant: Optra Health, Inc., Cupertino, CA                                (58)       Field of Classification Search
                  (US)                                                                        CPC ................................ G06F 16/24; G16H 10/00
                                                                                              See application file for complete search history.
(72)   Inventors: Abhijeet Sharadchandra Gholap,
                  Cupertino, CA (US); Nitin Sharma,
                  Pune (IN); Gauri Gholap, Cupertino,                              (56)                                  References Cited
                  CA (US); Ashwin Kotwaliwale,                                                             U.S. PATENT DOCUMENTS
                  Cupertino, CA (US)
                                                                                     2007/0226294 Al*  9/2007 Pruitt .................. H04L 61/1541
(73)   Assignee: OPTRA HEALTH, INC, Cupertino,                                                                                               709/203
                 CA (US)                                                             2009/0182585 Al* 7/2009 Harkensee                    G06Q 40/08
                                                                                                                                               705/4
( *)   Notice:      Subject to any disclaimer, the term ofthis                       2010/0293090 Al* 11/2010 Domenikos .                G06Q 40/025
                                                                                                                                              705/38
                    patent is extended or adjusted under 35                          2011/0161110 Al* 6/2011 Mault                        Gl6H40/67
                    U.S.C. 154(b) by 181 days.                                                                                                 705/3
                                                                                                                           (Continued)
(21)   Appl. No.: 16/170,016
                                                                                   Primary Examiner - Charles E Lu
(22)   Filed:       Oct. 24, 2018

(65)                  Prior Publication Data                                       (57)                                   ABSTRACT
       US 2019/0121903 Al           Apr. 25, 2019                                  A method of retrieving information from a health report
                                                                                   through a machine assisted interrogation process consists of
                Related U.S. Application Data                                      a personal assistance device, a reporting system, a knowl-
                                                                                   edge-graphing system, and a query-interrogation system. A
(60)   Provisional application No. 62/576,319, filed on Oct.
                                                                                   user utilizes the personal assistance device to submit a query
       24, 2017.
                                                                                   that retrieves information from the reporting system via the
(51)   Int. Cl.                                                                    query-interrogation system. The knowledge-graphing sys-
       G16H 10160              (2018.01)                                           tem, which is generated using artificial intelligence modules,
       G06F 16124              (2019.01)                                           natural language understanding modules, and machine
       G06F 16133              (2019.01)                                           learning modules, is utilized to provide accurate results to
       Gl0L 15118              (2013.01)                                           the user. An administrative system monitors the validity of
       G06F 16131              (2019.01)                                           a plurality of health reports of the reporting system.
       G06F 161338             (2019.01)
       G06F 161332             (2019.01)                                                                  15 Claims, 13 Drawing Sheets

                                         (A) Providing a reporting system, wherein the reporting system comprises
                                               a plurality of health reports and a query-interrogation system



                                         (B) Providing a personal assistance device, wherein the personal assistance
                                                 device is communicably coupled with the reporting system


                                         (C) Receiving a health report-related query through the personal assistance
                                           device, wherein the health report-related query corresponds to a specific
                                                      health report from the plurality of health reports


                                           (D) Forwarding the health report-related query to the reporting system
                                                           through the personal assistance device


                                         (E) Selecting the specific health report from the plurality of health reports
                                                           through the query-interrogation system


                                           (F) Compiling a corresponding knowledge corpus for the specific health
                                           report through a knowledge-graphing system, wherein the corresponding
                                               knowledge corpus includes a query-related knowledge graph and
                                                              a report-related knowledge graph
         Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 2 of 20


                                                        US 10,754,882 B2
                                                                   Page 2


(56)                  References Cited

             U.S. PATENT DOCUMENTS

 2011/0208766 Al*      8/2011 Lang ...................... G06Q 10/10
                                                              707/759
 2011/0218821 Al*      9/2011 Walton ................... G06Q 50/24
                                                                705/3
 2015/0039343 Al *     2/2015 Cline ..................... Gl6H 50/30
                                                                705/3
 2016/0078195 Al*      3/2016 Sarkar .................... Gl6H 10/60
                                                                705/3
 2016/0162172 Al*      6/2016 Rathod ................... G06F 9/451
                                                              715/747
 2017/0199797 Al*      7/2017 Hresko .... ... ... ... .. G06F 11/3013
* cited by examiner
                             Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 3 of 20




                                                                                                                                            e
                                                                                                                                            •
                                                                                                                                            00
                                                       I~                                   Query Recommender/ _                            •
                                 Query Selector
                             I                         I                                      User Guidence                                 ~
                                                                                                                                            ~
                                                                                                                                            ~
                                                                                                                                            ~



Personal Assistance          Query-Interrogation
                                                            ::.It,,.

                                                                       Query Processor/
                                                                                                        No
                                                                                                                 Yes
                                                                                                                                            =
                                                                                                                                            ~


                                                                       Query Interpreter/
      Device
                        ::
                                  System
                                                                        Query Validator
                                                                                            ----- Query Valid?         Validation System

         '~                                                                                                                                 ~
                                                                                                                                           ~
                                          High score                                                                                         N
                                                                                                                                           ,..Ul
                                                  I                    Knowledge-Graphing                    Query-related knowledge         N
                                     Response     I-                                           -                                            0
       User                      I                                          System                                    graph                 N
                                                                                                                                            0


                                         Low score


                        User feedback and System
                                                            /                         I                                  I
                                                                                                                                            rJJ
                                                                                                                                            =-
                                                                                                                                            ('D

                                                                                                                                            .....
                                                                                                                                            ('D

                                                                                                                                            ....
                                Training                                                                                                    ........
                                                                                                                                            0

                                                                          Report-related knowledge        Corresponding Knowledge           ~

                                                                                    graph                          Corpus


                                                                                      i                                                     d
                                                                          -   Validation System    -             External Plugins           r.,;_

                                                                                                                                           .=
                                                                                                                                            "'. ""'
                                                                                                                             r              ---l


                             ~
                                                                                                                                            UI
     Consumer Account                Report Validation System                                                     Healthcare Data           ~
 I                                                                                                                                         00
                                                                                                                                            00
                                                                                                                     Sources                N
                                                                       FIG. 1
                                                                                                                                            =
                                                                                                                                            N
                           Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 4 of 20




                                                                                                                    e
                                                                                                                    •
                                                                                                                    00
                                                                                                                    •
                             External Library                          Synonyms Library                             ~
                                                                                                                    ~
                                                                                                                    ~
                                                                                                                    ~
                                                                                                   Semantic         =
-
                                                                                                                    ~

                                                                       Input Query Graph         Mapper/ Lexical
    List of Queries
                       ~
                                                                                                    Mapper
                                    '
                                                                                                                    ~
                               Input Query       Extract Keywords                         I ~
                                                                                                                   ~
                                                                                                                    N
                                                                          Aggregator

-
                                                                                                                   '"Ul

     User Query        /                                                                  ~                         N
                                                                                                                    0
                                                                                                                    N
                                                                                                                    0
                                                                                                   Response
                                                                                             I                 I
                                                Healthcare Keywords
                                                                                                                    rJJ
                                                                      Knowledgebase Graph                           =-
                                                                                                                    ('D

                                                                                                                    .....
                                                                                                                    ('D


                                                                                                                    N



-    User Report                                Healthcare Ontologies~                                              ........
                                                                                                                    0

                                                                                                                    ~




                   -
                                                                                                                    d
                                                                                                                    r.,;_
         User
                                                                                                                     "'""'
                                                                                                                   '"-....l
                                                                                                                     UI
                                                                                                                       =
                                                                                                                    ~

                                                    FIG. 2                                                         00
                                                                                                                    00
                                                                                                                    N

                                                                                                                    =
                                                                                                                    N
    Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 5 of 20


U.S. Patent          Aug. 25, 2020       Sheet 3 of 13           US 10,754,882 B2




   (A) Providing a reporting system, wherein the reporting system comprises
         a plurality of health reports and a query-interrogation system


                                         l
   (B) Providing a personal assistance device, wherein the personal assistance
           device is communicably coupled with the reporting system


                                         l
   (C) Receiving a health report-related query through the personal assistance
     device, wherein the health report-related query corresponds to a specific
                health report from the plurality of health reports

                                         l
     (D) Forwarding the health report-related query to the reporting system
                   through the personal assistance device

                                         l
   (E) Selecting the specific health report from the plurality of health reports
                     through the query-interrogation system

                                         l
    (F) Compiling a corresponding knowledge corpus for the specific health
    report through a knowledge-graphing system, wherein the corresponding
        knowledge corpus includes a query-related knowledge graph and
                       a report-related knowledge graph

                                         l
                                      ~
                                     FIG. 3A
     Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 6 of 20


U.S. Patent           Aug. 25, 2020      Sheet 4 of 13           US 10,754,882 B2




                                       M
                                       l
    (G) Extracting a list of query-related information from the corresponding
   knowledge corpus of the specific health report by comparing and associating
   the query-related knowledge graph with the report-related knowledge graph
                     through the knowledge-graphing system

                                         l
          (H) Forwarding the list of query-related information from the
               reporting system to the personal assistance device

                                         l
     (I) Converting the list of query-related information to an output content
                   file through the query-interrogation system

                                         l
   (J) Outputting the output content file through the personal assistance device.




                                      FIG. 3B
    Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 7 of 20


U.S. Patent       Aug. 25, 2020      Sheet 5 of 13           US 10,754,882 B2




                   Providing a text-voice converting system managed
                            by a command receiving system



                 wherein the output content file is a playable media file



              Converting the list of query-related information to a playable
                  media file through the text-voice converting system



                     Replaying the playable media file through the
                              personal assistance device




                                  FIG. 4
    Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 8 of 20


U.S. Patent         Aug. 25, 2020       Sheet 6 of 13           US 10,754,882 B2




              wherein the personal assistance device is a graphical user interface




                       Displaying the output content file through the
                                 graphical user interface




                                FIG. 5
    Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 9 of 20


U.S. Patent         Aug. 25, 2020      Sheet 7 of 13          US 10,754,882 B2




                    Providing a corresponding verification key for each
                             of the plurality of health reports



                       Requesting the corresponding verification key
                          through the personal assistance device



                       Receiving a response verification key through
                              the personal assistance device



                   Comparing the corresponding verification key with the
                   response verification key through a verification system

                                                if the response verification key
                                                  matches the corresponding
                                                         verification key
                                                  of the specific health report

              Accessing the specific health report through the reporting system




                                FIG. 6
    Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 10 of 20


U.S. Patent        Aug. 25, 2020       Sheet 8 of 13           US 10,754,882 B2




               Providing at least one administrative account managed by an
               administrative system, wherein the at least one administrative
                        account is associated with a corresponding
                              personal-computing (PC) device


              Providing a plurality of consumer accounts managed by a report
               uploading system, wherein each of the plurality of consumer
                  accounts is associated with a corresponding PC device


               Receiving a new health report through the corresponding PC
                      device of a selected consumer account of the
                             plurality of consumer accounts


                  Analyzing and validating the new health report through
                          the at least one administrative account


                                                      if the new health report
                                                    is validated by the at least
                                                    one administrative account


                  Saving the new health report into the plurality of health
                        reports through the administrative system




                                   FIG. 7
    Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 11 of 20


U.S. Patent       Aug. 25, 2020      Sheet 9 of 13           US 10,754,882 B2




                        wherein the health report-related query is
                            a counselor-consultation request



                       Receiving the counselor-consultation request
                          through the personal assistance device



                  Forwarding the counselor-consultation request to the at
                        least one administrative account through
                                the administrative system


                    Transferring the list of query-related information to
                        the personal assistance device through the
                            at least one administrative account




                                  FIG. 8
    Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 12 of 20


U.S. Patent        Aug. 25, 2020       Sheet 10 of 13           US 10,754,882 B2




               Scanning the specific health report and identifying a first list
                of relevant information via the knowledge-graphing system


               Generating a plurality of report-related expressions with the
                first list of relevant information, wherein the plurality of
                      report-related expressions is generated through
                                the query-interrogation system


                Saving the plurality of report-related expressions into the
                        report-related knowledge graph through
                             the query-interrogation system




                                   FIG. 9
    Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 13 of 20


U.S. Patent         Aug. 25, 2020       Sheet 11 of 13          US 10,754,882 B2




              Providing an external library for each of the plurality of health
               reports, wherein the external library is communicably linked
                      with the report-related knowledge graph and is
                          managed by a content-updating system


               Providing a plurality of external database plugins managed
                             by the content updating system


                Receiving a plurality of health report-related information
                 from each of the plurality of external database plugins


               Saving the plurality of health-report related information into
                the external library through the query-interrogation system




                                 FIG. 10
    Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 14 of 20


U.S. Patent        Aug. 25, 2020        Sheet 12 of 13          US 10,754,882 B2




                   Providing a natural language-understanding system



               Monitoring the health-report related query and identifying a
                         second list of relevant information via
                             the query-interrogation system


                Generating a plurality of query-related expressions with
              the second list of relevant information, wherein the plurality
                    of query-related expressions is generated through
                       the natural language-understanding system



                       Saving the plurality of query-related expressions
          ~--------<   into the query-related knowledge graph through
                                the query-interrogation system




                                   FIG. 11
    Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 15 of 20


U.S. Patent       Aug. 25, 2020     Sheet 13 of 13           US 10,754,882 B2




                            Providing a self-learning system



                  Comparing the second list of relevant information with
                    a plurality of data-fields on the knowledge corpus
                          through the machine-learning module


                                                 if the second list of relevant
                                                information is not present in
                                                  the plurality of data-fields



                      Updating the plurality of data-fields with the
                          second list of relevant information




                              FIG. 12
         Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 16 of 20


                                                    US 10,754,882 B2
                              1                                                                       2
    METHOD OF RETRIEVING INFORMATION                                      FIG. 7 is a flowchart illustrating the basic overall process
     FROM A HEALTH REPORT THROUGH A                                    of the administrative system of the present invention.
     MACHINE ASSISTED INTERROGATION                                       FIG. 8 is a flowchart illustrating the basic overall process,
                 PROCESS                                               wherein the health report-related query is a counselor-
                                                                  5    consultation request.
  The current application claims a priority to the U.S.                   FIG. 9 is a flowchart illustrating the basic overall process
Provisional Patent application Ser. No. 62/576,319 filed on            of generating the report-related knowledge graph for the
Oct. 24, 2017.                                                         specific health report.
                                                                          FIG. 10 is a flowchart illustrating the basic overall process
               FIELD OF THE INVENTION                             10   of generating the report-related knowledge graph with health
                                                                       report-related information received from a plurality of exter-
   The present invention relates generally to a method of              nal database plugins.
identifying and understanding the information in a health                 FIG. 11 is a flowchart illustrating the basic overall process
report. More specifically, the present invention introduces a          of generating a query-related knowledge graph.
                                                                  15      FIG. 12 is a flowchart illustrating the basic overall process
method for a user to understand a personal health report
                                                                       of updating the query-related knowledge graph.
through an interrogation process.
                                                                           DETAIL DESCRIPTIONS OF THE INVENTION
         BACKGROUND OF THE INVENTION
                                                                  20      All illustrations of the drawings are for the purpose of
   Generally, a health report consists of a set of healthcare          describing selected versions of the present invention and are
related terms and numerical data that is unfamiliar to an              not intended to limit the scope of the present invention.
individual not related to the healthcare field. Thus, under-              The present invention introduces a method that can be
standing a health report requires a considerable amount of             used to understand the content of a health report. To do so,
time and effort.                                                  25   the present invention utilizes an interrogation method that
   The lack of communication between a healthcare profes-              allows the user to communicate with a personal assistance
sional and a consumer can lead to many unfavorable cir-                device and understand the content of a health report. By
cumstances. As an example, if the consumer is within a                 utilizing the present invention, the user can fully understand
dangerous range for a specific health condition, and the               a health report and avoid any possible discrepancies.
consumer is unable to understand the situation by looking at      30      To fulfill the intended functionalities, the present inven-
the health report, the health of the consumer can be in                tion is provided with a reporting system that comprises a
serious risk. Therefore, the need for a method that can                plurality of health reports and a query-interrogation system.
clearly communicate the vital information of a health report           The reporting system is preferably managed by at least one
is clearly seen.                                                       remote server. Each of the plurality of health reports contain
   Another disadvantage of existing health report is the lack     35   information that can be, but is not limited to, healthcare
of providing relevant information. For instance, if a con-             terms and health test reports. The query-interrogation sys-
sumer is undergoing a certain health condition, current                tem is used to extract the required information from the
health reports only show the relevant data. The health report          plurality of health reports according to the user input. To
does not provide information on what resulted in a certain             access the plurality of health reports through an interroga-
health condition or on what can be done to get rid of the         40   tion method, the present invention is provided with a per-
condition.                                                             sonal assistance device which is communicably coupled
   The objective of the present invention is to address the            with the reporting system. The personal assistance device
aforementioned issues. To do so, the present invention                 can be, but is not limited to, a virtual assistance device, a
introduces a method of interrogation that allows the user to           personal computer or mobile phone.
understand the content of the health report. The present          45      As seen in FIGS. l-3B, when the present invention is used
invention utilizes a set of systems and personal-computing             to retrieve information, the present invention initially
devices that allow the user to directly interact with the              receives a health report-related query through the personal
present invention. Overall, the present invention intends to           assistance device. The health report-related query is mapped
simplify the process of understanding a health report.                 to a specific health report of the plurality of health reports by
                                                                  50   means of a verification system. Upon receiving the health
      BRIEF DESCRIPTION OF THE DRAWINGS                                report-related query, the present invention forwards the
                                                                       health report-related query from the personal assistance
   FIG. 1 is a block diagram of an exemplary embodiment of             device to the query interrogation system.
the present invention.                                                    To provide the most relevant information to the health
   FIG. 2 is a block diagram of the process of generating a       55   report-related query, the present invention compiles a cor-
corresponding knowledge corpus in the exemplary embodi-                responding knowledge corpus for the specific health report
ment of the present invention.                                         through a knowledge-graphing system which is preferably
   FIG. 3A is a flowchart illustrating the overall process of          managed by the at least one remote server. The correspond-
the present invention.                                                 ing knowledge corpus consists of a query-related knowledge
   FIG. 3B is a continuation thereof, further illustrating the    60   graph and a report-related knowledge graph. The query-
basic overall process of the present invention.                        related knowledge graph is generated according to the health
   FIG. 4 is a flowchart illustrating the basic overall process        report-related query. On the other hand, the report-related
of utilizing a text-voice converting system.                           knowledge graph is generated from the specific health report
   FIG. 5 is a flowchart illustrating the basic overall process        and other sources of information which can be, but is not
of utilizing a graphical user interface.                          65   limited to, thesauruses, healthcare and literature databases.
   FIG. 6 is a flowchart illustrating the basic overall process           As illustrated in FIG. 9, to generate the report-related
of the verification system of the present invention.                   knowledge graph, the specific health report is scanned with
         Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 17 of 20


                                                    US 10,754,882 B2
                               3                                                                       4
the knowledge-graphing system to identify a first list of               invention to update the corresponding knowledge corpus
relevant information. The first list of relevant information            upon receiving the health report-related query. To do so, the
can be, but is not limited to, a plurality of healthcare-related        present invention is provided with a self-learning system
ontologies, a plurality of healthcare-related keywords and a            which is preferably managed by the at least one remote
plurality of health-related concepts. When the first list of       5    server. The present invention compares the second list of
relevant information is identified, a coreference resolution            relevant information with a plurality of data-fields on the
method is applied via the knowledge-graphing system to                  corresponding knowledge corpus through the self-learning
generate a plurality ofreport-related expressions that is then          system. After comparing the second list of relevant infor-
saved into the report-related knowledge graph. The plurality            mation, the present invention updates the plurality of data-
of report-related expressions can be, but is not limited to, a     10   fields with the second list of relevant information if the
plurality of unsolved and resolved sentences. As mentioned              second list of relevant information is not present in the
before, the report-related knowledge-graph combines infor-              plurality of data-fields. The self-learning system ensures that
mation from healthcare literature databases and other health-           system accuracy is continuously maintained.
care databases which are continually and programmatically                  The self-learning system can also be used to update the
acquired by the present invention. A report-related knowl-         15   corresponding knowledge corpus with a new query and the
edge-graph is thus a collection of data from the report and             list of query-related information that addresses the new
related information from other data sources, organized as a             query. More specifically, if the present invention is unable to
graph of associations of various healthcare entities.                   provide an appropriate response to the new query, the
   As illustrated in FIG. 10, to retrieve information from              present invention proceeds to respond to the new query with
external healthcare related databases, the present invention       20   a first most-relevant response, a second most-relevant
is further provided with an external library for each of the            response, and a third most-relevant response that are gen-
plurality of health reports, wherein the external library is            erated by the query-interrogation system, wherein each of
managed by a content-updating system that is a computer-                the responses is a list of query-related information. More-
executable program managed by the at least one remote                   over, in this instance, the relevance to the new query reduces
server. In order to transfer information between the external      25   from the first most-relevant response to the third most-
library and the report-related knowledge graph of each of the           relevant response. If the first most-relevant response satisfies
plurality of health reports, the external library is communi-           the new query, the first most-relevant response is saved into
cably coupled with the report-related knowledge graph                   the query-related knowledge graph as a primary response for
through the content-updating system. To constantly update               the new query. If the second most-relevant response satisfies
the external library with content that can be used to generate     30   the health-report related query, the second most-relevant
the list of query-related information, the present invention is         response is saved into the query-related knowledge graph as
further provided with a plurality of external database plugins          the primary response. If the third most-relevant response
that is managed by the content-updating system. Each of the             satisfies the health-report related query, the third most-
plurality of external database plugins will be distributed              relevant response is saved as the primary response. The first
among various sources that can be used to retrieve infor-          35   most-relevant response, the second most-relevant response
mation related to the field of healthcare. As discussed before,         or the third most-relevant response is saved onto the query-
the external sources can be, but is not limited to, thesauruses         related knowledge graph through the self-learning system.
and healthcare databases. The present invention receives a              Thus, the overall accuracy of the present invention is
plurality of health report-related information from each of             improved. Even though only the first most-relevant
the plurality of external plugins which is then saved into         40   response, the second most-relevant response, and the third
external library through the query-interrogation system. The            most-relevant response are described in the preferred
plurality of health report-related information can be, but is           embodiment, a plurality of most-relevant responses can be
not limited to, healthcare related keyword synonyms. Thus,              generated in other embodiments of the present invention. In
the report-related knowledge graph of the specific health               such instances, each of the plurality of most-relevant
report can be updated with the healthcare related keywords         45   responses will be ordered according to relevance.
and synonyms.                                                              After the specific health report is selected, the knowledge-
   As illustrated in FIG. 11, to generate the query-related             graphing system extracts a list of query-related information
knowledge graph, the present invention monitors the health              from the corresponding knowledge corpus of the specific
report-related query and identifies a second list of relevant           health report. To do so, the query-related knowledge graph
information through the knowledge-graphing system. The             50   is compared and associated with the report-related knowl-
second list of relevant information can be, but is not limited          edge graph through the knowledge-graphing system. By
to, a plurality of healthcare-related ontologies and a plurality        doing so, the knowledge-graphing system determines a
of healthcare-related keywords. When the second list of                 plurality of intersection points that is then used to extract the
relevant information is identified, a coreference resolution            list of query-related information.
method is applied via the knowledge-graphing system to             55      When the list of query-related information is extracted,
generate a plurality of query-related expressions that is then          the present invention forwards the list of query-related
saved into the query-related knowledge graph. To under-                 information from the query-interrogation system to the
stand the health-report related query that was received from            personal assistance device so that the user can receive an
the user, the present invention utilizes a natural language-            answer through the personal assistance device. In doing so,
understanding system which is preferably managed by the at         60   the present invention converts the list of query-related
least one remote server. More specifically, the natural lan-            information to an output content file through the query-
guage-understanding system is used to identify and extract              interrogation system which is then outputted through the
the meaning of the health-report related query. The plurality           personal assistance device. Thus, the output content file will
of query-related expressions can be, but is not limited to, a           contain information that is a response to the health report-
plurality of unsolved and resolved sentences.                      65   related query.
   As illustrated in FIG. 12, the present invention also                   The personal assistance device can vary in different
consists of a self-learning aspect that allows the present              embodiments of the present invention. As illustrated in FIG.
         Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 18 of 20


                                                    US 10,754,882 B2
                              5                                                                      6
4, if the personal assistance device is intended to be acti-           account is preferably operated by a certified counselor in the
vated via voice connnands, the present invention is provided           healthcare field. However, the at least one administrative
with a text-voice converting system managed by a connnand              account can be progrannned to be operated by a health
receiving system, wherein the connnand receiving system is             report-validation system that is managed by the administra-
a computer-executable program managed by the at least one         5    tive system. The need to manually validate the new health
remote server. When voice connnands are utilized, the                  report is eliminated with the use of the health report-
output content file will be a playable media file that is              validation system. If the new health report is validated
replayed through the personal assistance device.                       through the at least one administrative account, the present
   As illustrated in FIG. 5, if the personal assistance device         invention proceeds to save the new health report into the
is a graphical user interface in another embodiment of the        10   plurality of health reports via the administrative system.
present invention, the output content file will be displayed              As seen in FIG. 8, the present invention also allows the
through the graphical user interface. The graphical user               user to directly contact a certified counselor in order to get
interface will display the output content file and guide the           the list of query-related information. In such instances, the
user through the interrogation process by displaying con-              health report-related query will be a counselor-consultation
textually relevant prompts generated via a plurality of arti-     15   request. When the counselor-consultation request is received
ficial intelligence (AI) modules embedded in the query-                through the personal assistance device, the present invention
interrogation system. The graphical user interface can be,             forwards the counselor-consultation request to the at least
but is not limited to, a mobile phone or a computer.                   one administrative account through the administrative sys-
   As seen in FIG. 6, in order to provide security to the              tem. Thus, a certified counselor or other comparable health-
plurality of health reports, the present invention executes a     20   care professional can interact with the user by transferring
verification process prior to providing a response to the              the list of query-related information to the personal assis-
health report-related query. To do so, the present invention           tance device through the at least one administrative account.
is initially provided with a corresponding verification key               Although the invention has been explained in relation to
for each of the plurality of health reports. Thus, a health            its preferred embodiment, it is to be understood that many
report selected from the plurality of health reports can only     25   other possible modifications and variations can be made
be accessed after the corresponding verification key is                without departing from the spirit and scope of the invention
provided. In the process of verifying the user who is                  as hereinafter claimed.
requesting access to the specific health report, the present              What is claimed is:
invention requests the corresponding verification key                     1. A method of retrieving information from a health report
through the personal assistance device. When the user             30   through a machine assisted interrogation process comprises
provides a response verification key, the present invention            the steps of:
receives a response verification key through the personal                 (A) providing a personal assistance device, wherein the
assistance device. To ensure that the response verification                  personal assistance device is connnunicably coupled
key matches the corresponding verification key, the present                  with a reporting system;
invention compares the response verification key with the         35      (B) providing a reporting system, wherein the reporting
corresponding verification key through a verification system                 system comprises a plurality of health reports and a
that is preferably managed by the at least one remote server.                query-interrogation system;
When the comparison is complete and if the response                       (C) receiving a health report-related query through the
verification key matches the corresponding verification key                  personal assistance device, wherein the health report-
of the specific health report, the present invention grants       40         related query corresponds to a specific health report
access to the specific health report through the reporting                   from the plurality of health reports;
system.                                                                   (D) forwarding the health report-related query to the
   As seen in FIG. 7, the present invention is provided with                 reporting system through the personal assistance
at least one administrative account that is managed by an                    device;
administrative system which is preferably managed by the at       45      (E) selecting the specific health report from the plurality
least one remote server. The present invention is also pro-                  of health reports through the query-interrogation sys-
vided with a plurality of consumer accounts that is managed                  tem;
by a report uploading system which is preferably managed                  (F) compiling a corresponding knowledge corpus for the
by the at least one remote server. Each of the plurality of                  specific health report through a knowledge-graphing
consumer accounts has the ability to upload a new health          50         system, wherein the corresponding knowledge corpus
report into the plurality of health reports. The at least one                includes a query-related knowledge graph and a report-
administrative account is utilized to validate the new health                related knowledge graph;
report uploaded by a selected account of the plurality of                 (G) extracting a list of query-related information from the
consumer accounts. To facilitate the uploading process and                   corresponding knowledge corpus of the specific health
the validating process, both the plurality of consumer            55         report by comparing and associating the query-related
accounts and the at least one administrative account is                      knowledge graph with the report-related knowledge
associated with a corresponding personal computing (PC)                      graph through the knowledge-graphing system;
device. The corresponding PC device can be, but is not                    (H) forwarding the list of query-related information from
limited to, a mobile phone and a computer.                                   the reporting system to the personal assistance device;
   When a new health report needs to be uploaded, the             60      (I) converting the list of query-related information to an
present invention receives the new health report through the                 output content file through the query-interrogation sys-
corresponding PC device of the selected consumer account                     tem; and
of the plurality of consumer accounts. When received, the at              (J) outputting the output content file through the personal
least one administrative account analyzes and validates the                  assistance device.
new health report through the corresponding PC device of          65      2. The method of retrieving information from a health
the at least one administrative account. To ensure the accu-           report through a machine assisted interrogation process as
racy of the validation process, the at least one administrative        claimed in claim 1 further comprises the steps of:
         Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 19 of 20


                                                    US 10,754,882 B2
                              7                                                                   8
   providing a text-voice converting system managed by a              transferring the list of query-related information to the
       command receiving system;                                         personal assistance device through the at least one
   wherein the output content file is a playable media file;             administrative account.
   converting the list of query-related information to a              8. The method of retrieving information from a health
       playable media file through the text-voice converting 5 report through a machine assisted interrogation process as
       system; and                                                 claimed in claim 1 further comprises the steps of:
   replaying the playable media file through the personal             scanning the specific health report and identifying a first
       assistance device.                                                list of relevant information via the knowledge-graphing
   3. The method of retrieving information from a health                  system;
                                                                10
report through a machine assisted interrogation process as            generating a plurality of report-related expressions with
claimed in claim 1 further comprises the steps of:                       the first list of relevant information, wherein the plu-
   wherein the personal assistance device is a graphical user            rality of report-related expressions is generated through
       interface; and                                                    the query-interrogation system; and
   displaying the output content file through the graphical 15        saving the plurality of report-related expressions into the
       user interface.                                                   report-related knowledge graph through the query-
   4. The method of retrieving information from a health                 interrogation system.
report through a machine assisted interrogation process as            9. The method of retrieving information from a health
claimed in claim 1 further comprises the steps of:                 report through a machine assisted interrogation process as
   providing a corresponding verification key for each of the 20 claimed in claim 1 further comprises the steps of:
       plurality of health reports;                                   providing an external library for each of the plurality of
   requesting the corresponding verification key through the             health reports, wherein the external library communi-
       personal assistance device;                                       cably linked with the report-related knowledge graph
   receiving a response verification key through the personal            and is managed by a content-updating system;
       assistance device;                                       25    providing a plurality of external database plugins man-
   comparing the corresponding verification key with the                 aged by the content updating system;
       response verification key through a verification system;       receiving a plurality of health report-related information
       and                                                               from each of the plurality of external database plugins;
   accessing the specific health report through the reporting            and
       system,                                                  30    saving the plurality of health-report related information
   if the response verification key matches the corresponding            into the external library through the query-interrogation
       verification key of the specific health report.                    system.
   5. The method of retrieving information from a health              10. The method of retrieving information from a health
report through a machine assisted interrogation process as         report through a machine assisted interrogation process as
claimed in claim 1 further comprises the steps of:              35 claimed in claim 8, wherein the first list of relevant infor-
   providing at least one administrative account managed by        mation comprises a plurality of healthcare-related ontolo-
       an administrative system, wherein the at least one          gies.
       administrative account is associated with a correspond-        11. The method of retrieving information from a health
       ing personal-computing (PC) device;                         report through a machine assisted interrogation process as
   providing a plurality of consumer accounts managed by a 40 claimed in claim 8, wherein the first list of relevant infor-
       report uploading system, wherein each of the plurality      mation comprises a plurality of healthcare-related keywords.
       of consumer accounts is associated with a correspond-          12. The method of retrieving information from a health
       ing PC device;                                              report through a machine assisted interrogation process as
   receiving a new health report through the corresponding         claimed in claim 1 further comprises the steps of:
       PC device of a selected consumer account of the 45             providing a natural language-understanding system;
       plurality of consumer accounts;                                monitoring the health-report related query and identifying
   analyzing and validating the new health report through at             a second list of relevant information via the query-
       least one administrative account; and                             interrogation system;
   saving the new health report into the plurality of health          generating a plurality of query-related expressions with
       reports through the administrative system,               50       the second list of relevant information, wherein the
   if the new health report is validated by the at least one             plurality of query-related expressions is generated
       administrative account.                                           through the natural language-understanding system;
   6. The method of retrieving information from a health                 and
report through a machine assisted interrogation process as            saving the plurality of query-related expressions into the
claimed in claim 5, wherein the at least one administrative 55           query-related knowledge graph through the query-in-
account is operated by a health report-validation system                 terrogation system.
managed by the administrative system.                                 13. The method of retrieving information from a health
   7. The method of retrieving information from a health           report through a machine assisted interrogation process as
report through a machine assisted interrogation process as         claimed in claim 12 further comprises the steps of:
claimed in claim 5 further comprises the steps of:              60    providing a self-learning system;
   wherein the health report-related query is a counselor-            comparing the second list of relevant information with a
       consultation request;                                             plurality of data-fields on the corresponding knowledge
   receiving the counselor-consultation request through the              corpus through the machine-learning module; and
       personal assistance device;                                    updating the plurality of data-fields with the second list of
   forwarding the counselor-consultation request to the at 65            relevant information,
       least one administrative account through the adminis-          if the second list ofrelevant information is not present in
       trative system; and                                               the plurality of data-fields.
         Case 5:20-cv-08096-VKD Document 1-1 Filed 11/17/20 Page 20 of 20


                                                 US 10,754,882 B2
                             9                                      10
   14. The method of retrieving information from a health
report through a machine assisted interrogation process as
claimed in claim 12, wherein the second list of relevant
information comprises a plurality of healthcare-related
ontologies.                                                    5
   15. The method of retrieving information from a health
report through a machine assisted interrogation process as
claimed in claim 12, wherein the second list of relevant
information comprises a plurality of healthcare-related key-
words.                                                         10

                     * * * * *
